                                                                                        FILED
                                                                               2020 Jan-07 PM 01:53
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

MICHAEL LABRON BENN,                          )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )   Case No. 2:19-cv-1635-MHH-GMB
                                              )
LT. JENKINS, et al.,                          )
                                              )
         Defendants.                          )

                            MEMORANDUM OPINION
        On December 4, 2019, the magistrate judge filed a report in which he

recommended that the Court dismiss this action without prejudice for lack of

prosecution. (Doc. 4). The magistrate judge advised Mr. Benn of his right to file

written objections within 14 days. The Court has not received an objection from Mr.

Benn.

        Having reviewed Mr. Benn’s complaint, the magistrate judge’s October 15,

2019 order, and the magistrate judge’s report and recommendation, the Court

accepts the magistrate judge’s recommendation and will dismiss this action without

prejudice for failure to prosecute. If Mr. Benn wishes to pursue the allegations in

his complaint, he may file a new complaint.

        The Court will enter a final order.
DONE this 7th day of January, 2020.


                           _________________________________
                           MADELINE HUGHES HAIKALA
                           UNITED STATES DISTRICT JUDGE




                                2
